DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/28/2022 have been fully considered but they are not persuasive. See interpretation and rejection bellow.


Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 07/07/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP H04-177195.


Regarding claim 1 JP H04-177195 teaches
1. (Original) An electro-optical distance meter comprising:
a light source(50) configured to emit light for distance measurement;(fig. 16)
a detector(51) configured to receive the light and generate a distance measurement signal;(fig. 16)
a calculator(78) configured to measure a distance from the distance measurement signal(detailed description);
an external optical path(from 52 to 57 and then to 59) configured to guide the light from the light source to a target as measurement light;(fig. 16)
an internal optical path(from 52  to 53) configured to guide the light from the light source directly to the detector(51) as reference light in the same direction as the external optical path; and(fig. 16)
a plate like shutter(54) configured to select, by switching a region of light- blocking liquid, one of the external optical path or the internal optical path as the optical path through which the light from the light source travels. (fig 16 and 17)
Plate like shutter can be liquid crystal (liquid crystal Nyatta)
wherein the shutter(54) is disposed such that one region(62) of the shutter is located across the external optical path(see above) and one other region(63) of the shutter is located across the internal optical path(fig. 16 with fig. 17)

Although JP H04-177195 does not explicitly teach
wherein the at plate like liquid shutter includes an electrowetting device capable of switching the region of the light-blocking liquid in response to application of voltage.
at least one plate like  liquid shutter
the at least one liquid shutter being comprised of a single electrowetting device capable of (no patentable weight as it is not positive limitation)switching the region of the light-blocking liquid between the one region and the one other region of the at least one liquid shutter in response to application of voltage.
As it is shown in international report (with provided evidence) using electrowetting device capable of switching the region of the light-blocking liquid in response to application of voltage is well known and commonly used in the art and therefore  it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by JP H04-177195 in order to switch ON and OFF the required aperture.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845. The examiner can normally be reached Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645